Case 3:20-cv-00722-JAG Document 8 Filed 10/20/20 Page 1 of 1 PagelD# 91

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

 

WSOU Investments, LLC d/b/a Brazos Licensing
and Development,

Plaintiff,
Vv.
F5 Networks, Inc.,

Defendant.

 

Case No. 3:20-cv-00722-JAG
Patent Case

Jury Trial Demanded

 

ORDER GRANTING DISMISSAL WITHOUT PREJUDICE

The request to dismiss this matter without prejudice is hereby GRANTED.

fia

United States Distriét Ju

Date: 2° OOO LZO2Q2O

is)
John A. Gibney, Jr. ide

 

 
